Citation Nr: 1534423	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  15-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to July 1945, and died in October 2010.  The appellant is his widow.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 2010 of a cerebrovascular accident.

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, evaluated as 50 percent disabling; residuals of trench foot of the left foot, evaluated as 20 percent disabling; residuals of trench foot of the right foot, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 0 percent disabling; and for residuals of a cold injury of the upper extremities, evaluated as noncompensable.

3.  The Veteran's service-connected disabilities did not cause or substantially and materially contribute to cause the Veteran's death.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in December 2010 and April and June 2011, VA notified the appellant of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Although the notice provided to the appellant may not have fully complied with Hupp, the Board finds that any VCAA notice deficiency is not prejudicial to the appellant as she had actual knowledge in this regard.  It cannot be disputed that the appellant had actual knowledge the Veteran was service-connected for, among other disabilities, residuals of trench foot of each lower extremity, residuals of cold injuries of the upper extremities and PTSD; in fact, she contends that she is entitled to DIC benefits because the Veteran's service connected PTSD resulted in his cerebrovascular accident.  The Board finds the appellant has not been prejudiced by any notice deficiency that might have existed.

The record shows the Veteran's service treatment records are fire-related, and only some are available.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Some of the Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured, and a medical opinion has been obtained.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

An undated service treatment record shows blood pressure was 120/80.  

VA outpatient treatment records show blood pressure of 156/76 and 128/80 in September 1999.  

On August 2000 VA examination, it was noted the Veteran had no history of heart problems or high blood pressure.  

Private medical records show the Veteran was seen in February 2009.  It was noted he had been recently found to have weakness in the right upper limb and lower limb.  His risk factors for vascular disease included a history of hypertension.  It was also noted that month that he had severe stenosis of the left internal carotid artery, and that clinically, he had had a stroke, regardless of what magnetic resonance imaging showed.  It was reported in May 2009 that he had a history of peripheral vascular disease.  He had an abnormal stress test in 2008 and then a CT angiography of the coronaries suggested significant coronary artery disease.  

The death certificate shows the Veteran was 88 years old when he died of a cerebrovascular accident in October 2010.  No other conditions were listed as contributing to his death.

In October 2010, a VA physician wrote that the Veteran's "quality of life and physical and emotional health were adversely [a]ffected by his War experiences and by the trauma incurred."

In November 2010, Michael R. Young, M.D. noted he had been the Veteran's primary care provider for the last two years.  He noted the Veteran suffered during that time with multiple cardiovascular issues, including carotid and cerebrovascular disease, and that he had multiple strokes resulting in hemiparalysis and paresis.  Dr. Young indicated the Veteran never mentioned the emotional stressors placed upon him during service, although he "had always sensed that [the Veteran] had a form of anxiety."  He stated that many people had received emotional distress and resultant PTSD.  

In a December 2010 statement, George Palmer, III, M.D., related he had treated the Veteran when he was hospitalized in May 2009, at which time he underwent a coronary artery bypass graft.  He noted the Veteran had been awarded the Purple Heart Medal and there was a concern as to whether emotional stress could have played a role in the development of coronary artery disease.  Dr. Palmer acknowledged there were studies indicating a correlation between stress and coronary artery disease.  He stated that during the Veteran's hospitalization, he did not observe "any definitive signs of [PTSD], but there is always the possibility that his active duty services could have played a factor in the development of his significant co-morbid medical conditions."  

In May 2015, a VA physician provided a medical opinion regarding the Veteran's death.  He concluded it was less likely than not that the Veteran's death due to his heart condition (coronary artery disease/coronary heart disease) was caused by or a result of PTSD.  The rationale was that at the time of the diagnosis of coronary artery disease, the Veteran was of an advanced age, had hypertension and was male.  He was also noted to have peripheral vascular disease and a prior cerebrovascular accident due to atherosclerotic vascular disease.  He noted that it was the consensus of medical literature that coronary artery disease, peripheral vascular disease, carotid artery occlusive disease and cerebrovascular disease are usually caused by atherosclerosis.  They are all forms of this common pathological process.  He pointed out the Veteran had risk factors of age, being a male and hypertension.  Thus, this would have put him at a ten-fold risk of developing atherosclerosis resulting in peripheral vascular disease, the cerebrovascular accident and coronary artery disease.  

The VA physician referred to a study in the record that provided a basis for relating PTSD and coronary artery disease.  He pointed out that the article did not compare the role of PTSD versus the effect of the risk factors the Veteran already had.  Thus, the article did not present a conclusive discussion demonstrating that PTSD alone was the culprit for coronary artery disease/coronary heart disease.

The VA physician also concluded it was less likely than not that the Veteran's increased risk of developing coronary artery disease/coronary heart disease was caused by or the result of PTSD.  He further opined that it was less likely as not that the Veteran's circulation problems were caused by or a result of his cold weather injuries.  He noted that the Veteran's risk factors and the role of atherosclerosis would have had more of an impact on the circulation problems compared to the cold weather injuries.  In addition to the factors discussed above, the physician pointed out that the findings on the March 2006 VA cold injury evaluation revealed that the injuries involving the lower extremities were modest, such that there was no impaired circulation of the lower extremities, and only mild neurological findings related to the cold injury, rather than due to a vascular etiology.  It was also noted that the August 2006 VA examination revealed that the injuries to the hands were mild and left no significant residuals demonstrating a circulation impairment.  

The VA physician commented that the Veteran's circulation problems were less likely than not caused by or a result of PTSD.  Finally, he concluded that it was less likely than not that the Veteran's death was caused by or a result of his service connection disabilities.  He stated that the etiology of his death was due to the development of atherosclerosis and its associated complications.  He reiterated that the Veteran had well-recognized risk factors that made it more likely that his death occurred rather than from the service connection disabilities. 

At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, evaluated as 50 percent disabling; residuals of trench foot of the left foot, evaluated as 20 percent disabling; residuals of trench foot of the right foot, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; PTSD, evaluated as 0 percent disabling; and for residuals of a cold injury of the upper extremities, evaluated as noncompensable.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war, and cardiovascular disease becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

The appellant argues that the Veteran's service-connected disabilities, specifically his cold weather injuries and PTSD, were significant contributing factors to his cerebrovascular accident and resultant death.  It is not disputed that the Veteran's fatal cardiovascular disease was first manifested many years following service.

The appellant has submitted the report of a study and statements from physicians suggesting that the Veteran's PTSD was a factor in his demise in support of her claim.  The Board points out that Dr. Young only noted that the Veteran appeared to have anxiety, and offered no opinion regarding what caused his death.  Dr. Palmer, while noting some studies have posited some relationship between stress and heart disease, indicated in his interaction with the Veteran during the May 2009 hospitalization, he did not detect signs of PTSD.  He merely raised the possibility that the Veteran's experiences in service had a role in the development of his medical conditions.  

These opinions have minimal to no probative value.  They are less probative and persuasive than the other evidence of record as they use vague language, i.e. "there is always the possibility."  The Court has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); see also Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

In contrast, in May 2015, a VA physician reviewed the Veteran's records, as well as medical literature, and concluded that the Veteran's death was not due to his service connected disabilities, including PTSD and his cold weather injuries.  He noted the Veteran's other risk factors and thus provided an alternate etiology.  He based his opinion on a review of the record and provided rationales for his conclusions.  The Board, therefore, attaches great weight to his opinion.  

The appellant's assertions the Veteran's service-connected PTSD and cold weather injuries contributed to his death are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of a Veteran's death, including whether there is a relationship between cerebrovascular disease and PTSD or cold injuries falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  There is no competent medical evidence linking the Veteran's death to service or a service-connected disability.
 
In summary, the preponderance of the evidence of record is against a finding that the Veteran's fatal cerebrovascular accident is related to service or a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


